DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s response filed 08/11/2022 in which claims 14-20, 22-39, and 41-58 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-20, 25, 26, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan (EP 0 383 685 A1), in view of Hottinger (US 2008/0066341), Cooper et al. (US 8,272,149), herein Cooper, Finkelstein (US 7,805,859), and Westmoreland et al. (US 2015/0196085), herein Westmoreland.
Regarding claim 14, Mozayan discloses a shoe having a sole and a shoe upper (7) connected to the sole, the shoe upper being connected to the sole, wherein a first hollow space and a second hollow space (16; Fig. 10) are formed in the sole, wherein the first hollow space is in a heel region of the shoe and the second hollow space is in a metatarsal region of the shoe, and wherein at least a portion of the second hollow space extends between the instep portion of the upper and the first hollow space (as seen in Fig. 1), wherein the sole defines a midsole (1, 2) that surrounds the first hollow space and the second hollow space, wherein the first hollow space and the second hollow space is filled with a number of plastic bodies (5), wherein the plastic bodies are arranged in the hollow space without any connection to one another, wherein the sole further includes an insole (6) that is disposed above the midsole, wherein the plastic bodies are designed as spheres (pages 1-2 of machine translation; Fig. 1, 10).
 
    PNG
    media_image1.png
    619
    580
    media_image1.png
    Greyscale

Mozayan discloses that the plastic bodies are formed of an elastic material (page 1 machine translation), but does not specifically disclose expanded thermoplastic polyurethane (E-TPU), expanded thermoplastic elastomere (E-TPE), and/or expanded polypropylene (EPP). Hottinger teaches a shoe (shoe 10) having a sole and a shoe upper (as seen in Fig. 1) connected to the sole, wherein at least one hollow space (compartments 20, 22) is formed in the sole, wherein the sole defines a midsole (midsole 14 with outsole 12) that surrounds the hollow space, wherein the hollow space is filled with a number of plastic bodies (loose fill material 18). The plastic bodies may be formed of an expanded polyurethane, which provides stability and cushioning (paragraph 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plastic bodies of an expanded thermoplastic polyurethane, as taught by Hottinger, in order to use a material well known for use in shoe sole plastic bodies, which provides stability and cushioning. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Mozayan discloses that the plastic bodies may have a variety of sizes, but does not specifically disclose that the bodies are between 1-13 mm. Finkelstein teaches a sole (sole member 1) defining at least one hollow space (recesses 2) filled with a plurality of spherical and/or ellipsoidal plastic bodies (particles 8). The bodies may have dimensions between 1-13 mm (for example, 3.175 mm) (column 5, lines 27-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dimension of the bodies between 1-13 mm in order to provide differing support characteristics to the sole, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Mozayan does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Cooper teaches a shoe sole including an outsole (outsole 33) with an internal cavity holding a midsole (midsole 32). The outsole may be transparent or translucent in order to provide clear visibility of the contents of the cavity (column 5, line 53-column 6, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent sole such that the bodies are visible from a sidewall outside the shoe, as taught by Cooper, in order to enable viewing of the sole material within the outsole cavity, providing a different aesthetic appeal to the shoe.
Mozayan does not disclose that the upper has a plurality of lace receiving openings. Westmoreland teaches a shoe having a sole and an upper. The sole has a hollow space filled with a plurality of bodies, and the upper has a plurality of lace-receiving openings (eyelets 30) in the instep portion of the upper (paragraphs 0023, 0026; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an upper with lace-receiving openings, as taught by Westmoreland, to the shoe of Mozayan as this would be a simple substitution of one type of shoe upper for another, with the predictable result of providing a full upper which can be tightened around a wearer’s foot. A portion of the second hollow space would extend between the plurality of lace receiving openings (which are at the instep portion of the upper) and the first hollow space.
Regarding claim 15, Mozayan does not specifically disclose that the bodies are between 3-9 mm. However, Finkelstein teaches that the bodies may have dimensions between 3-9 mm (for example, 3.175 mm) (column 5, lines 27-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dimension of the bodies between 3-9 mm in order to provide differing cushioning characteristics to the sole, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 16, Mozayan discloses that the plastic bodies fill completely the at least one hollow space (Fig. 1).
Regarding claim 17, Mozayan does not disclose a closure element. Hottinger teaches a closure element (scrim) and an insole (insole 16). The closure element is formed by a foil or a plane textile material (fabric) which is glued with a part of the sole (paragraphs 0006, 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a closure element, as taught by Hottinger, to the shoe of Mozayan in order to provide a more secure closure of the plastic bodies within the hollow spaces.
	Regarding claim 18, Mozayan discloses that the first hollow space and the second hollow space are closed by means of the insole, wherein the insole if glued with part of the sole (page 2 machine translation). 
	Regarding claim 19, Hottinger teaches that the plastic bodies consist of foamed plastic material (paragraph 0020).
	Regarding claim 20, Mozayan does not disclose the specific material of the sole. Hottinger teaches that the sole which comprises the first and second hollow spaces comprises a rubber material (paragraph 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole of rubber, as taught by Hottinger, in order to use a material well known for use in shoe sole which provides comfort and abrasion resistance. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Claims 25 and 26 are product-by-process claims. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
	Regarding claim 34, Mozayan discloses that the second hollow space is larger than the first hollow space (Fig. 10).
	Regarding claim 35, Mozayan discloses that the second hollow space is provided in a forefoot and metatarsal region and the first hollow space is located in a heel region (Fig. 10).

5.	Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan, Hottinger, Cooper, Finkelstein, and Westmoreland, as applied to claim 14, further in view of Collins (US 2008/0148599).
	Mozayan does not disclose first and second bodies having different properties. Collins teaches a sole (insert 10) having a hollow space (compartments 16) filled with a plurality of bodies (particles 20). The plurality of bodies may have different properties, including different densities or different colors (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first plurality of bodies with a first property (such as density or color) and a second plurality of bodies with a different second property (such as density or color), as taught by Collins, in order to provide a different aesthetic appeal and/or cushioning and support properties to the shoe, depending on the needs of the individual user.

6.	Claims 27, 28, 30, 31, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan, in view of Cooper and Westmoreland.
	Regarding claim 27, Mozayan discloses a shoe, comprising: a sole comprising an insole (6) and a midsole (1, 2) defining a first hollow space and a second hollow space (16); and an upper(7) that is disposed above and connected to the midsole, wherein the first hollow space within the sole is in a heel region of the sole and is filled with a plurality of spherical and/or ellipsoidal plastic bodies (5), wherein the second hollow space is in a metatarsal region of the sole, and at least a portion of the second hollow space extends between the instep region of the upper and the first hollow space, and wherein the first hollow space and the second hollow space are closed (pages 1-2 of machine translation; Fig. 1, 10).
	Mozayan does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Cooper teaches a shoe sole including an outsole (outsole 33) with an internal cavity holding a midsole (midsole 32). The outsole may be transparent or translucent in order to provide clear visibility of the contents of the cavity (column 5, line 53-column 6, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent sole such that the bodies are visible from a sidewall outside the shoe, as taught by Cooper, in order to enable viewing of the sole material within the outsole cavity, providing a different aesthetic appeal to the shoe.
	Mozayan does not disclose that the upper has a plurality of lace receiving openings. Westmoreland teaches a shoe having a sole and an upper. The sole has a hollow space filled with a plurality of bodies, and the upper has a plurality of lace-receiving openings (eyelets 30) in the instep portion of the upper (paragraphs 0023, 0026; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an upper with lace-receiving openings, as taught by Westmoreland, to the shoe of Mozayan as this would be a simple substitution of one type of shoe upper for another, with the predictable result of providing a full upper which can be tightened around a wearer’s foot. A portion of the second hollow space would extend between the plurality of lace receiving openings (which are at the instep portion of the upper) and the first hollow space.
	Regarding claim 28, Mozayan discloses that the plastic bodies are loosely packed against one another and completely fill the hollow spaces (Fig. 1).
	Regarding claim 30, Mozayan discloses that the second hollow space is larger than the first hollow space (Fig. 10).
	Regarding claim 31, Cooper teaches that the plastic bodies are visible through the heel region of the shoe.
	Regarding claim 36, Mozayan discloses that that the second hollow space is provided in a forefoot and metatarsal region and the first hollow space is located in a heel region (Fig. 10).

7.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan, Cooper, and Westmoreland, as applied to claim 27, further in view of Collins.
	Mozayan does not disclose first and second bodies having different properties. Collins teaches a sole (insert 10) having a hollow space (compartments 16) filled with a plurality of bodies (particles 20). The plurality of bodies may have different properties, including different densities or different colors (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first plurality of bodies with a first property (such as density or color) and a second plurality of bodies with a different second property (such as density or color), as taught by Collins, in order to provide a different aesthetic appeal and/or cushioning and support properties to the shoe, depending on the needs of the individual user.

8.	Claims 32, 33, 37, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan, in view of Cooper and Collins.
	Regarding claim 32, Mozayan discloses a shoe, comprising: a sole defining a midsole (1, 2) having a side region that surrounds at least one hollow space (16), the at least one hollow space defined in at least one of a forefoot region, a metatarsal region, and a heel region of the sole; and an upper (7) that is connected to, and disposed above the midsole, wherein the at least one hollow space includes a first hollow space in the heel region and a second hollow space adjacent to the first hollow space and extending through a rear side of the metatarsal region, wherein the at least one hollow space is filled with a first plurality of spherical and/or ellipsoidal plastic bodies and a second plurality of plastic bodies (5), and wherein the first hollow space and the second hollow space are closed by a closure element (6) (pages 1-2 of machine translation; Fig. 1, 10).
	Mozayan does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Cooper teaches a shoe sole including an outsole (outsole 33) with an internal cavity holding a midsole (midsole 32). The outsole may be transparent or translucent in order to provide clear visibility of the contents of the cavity (column 5, line 53-column 6, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent sole such that the bodies are visible from a sidewall outside the shoe, as taught by Cooper, in order to enable viewing of the sole material within the outsole cavity, providing a different aesthetic appeal to the shoe.
	Mozayan does not disclose first and second bodies having different properties. Collins teaches a sole (insert 10) having a hollow space (compartments 16) filled with a plurality of bodies (particles 20). The plurality of bodies may have different properties, including different densities or different colors (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first plurality of bodies with a first property (such as density or color) and a second plurality of bodies with a different second property (such as density or color), as taught by Collins, in order to provide a different aesthetic appeal and/or cushioning and support properties to the shoe, depending on the needs of the individual user.
	Regarding claim 33, Mozayan discloses that the plastic bodies are loosely packed against one another without and connecting material and completely fill the hollow space (Fig. 1).
	Regarding claim 37, Mozayan discloses that the second hollow space is larger than the first hollow space (Fig. 10).
	Regarding claim 24, Hottinger discloses that the second hollow space is provided in a forefoot and metatarsal region and the first hollow space is located in a heel region (Fig. 10).

9.	Claims 38, 39, 41, 42, and 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan, in view of Cooper.
	Regarding claim 38, Mozayan discloses a shoe, comprising: a sole comprising an insole (6) and a midsole (1, 2) defining a first hollow space and a second hollow space (16), the insole being disposed above the midsole; and an upper (7) that is disposed above and connected to the midsole, wherein the first hollow space within the sole is in a heel region and is filled with a first plurality of spherical and/or ellipsoidal plastic bodies (5), wherein the first hollow space and the second hollow space are closed, and wherein the second hollow space extends through a rear side of a metatarsal region of the sole (pages 1-2 of machine translation; Fig. 1, 10).
	Mozayan does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Cooper teaches a shoe sole including an outsole (outsole 33) with an internal cavity holding a midsole (midsole 32). The outsole may be transparent or translucent in order to provide clear visibility of the contents of the cavity (column 5, line 53-column 6, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent sole such that the bodies are visible from a sidewall outside the shoe, as taught by Cooper, in order to enable viewing of the sole material within the outsole cavity, providing a different aesthetic appeal to the shoe.
	Regarding claim 44, Mozayan discloses a shoe, comprising: a sole comprising an insole (6) and a midsole (1, 2) defining a first hollow space and a second hollow space (16), the insole being disposed above the midsole; and an upper (7) that is disposed above and connected to the midsole, wherein the first hollow space within the sole is in a heel region and is filled with a first plurality of plastic bodies (5), wherein the first hollow space and the second hollow space are closed, and wherein the second hollow space extends through a rear side of a metatarsal region of the sole (pages 1-2 of machine translation; Fig. 1, 10).
	Mozayan does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Cooper teaches a shoe sole including an outsole (outsole 33) with an internal cavity holding a midsole (midsole 32). The outsole may be transparent or translucent in order to provide clear visibility of the contents of the cavity (column 5, line 53-column 6, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent sole such that the bodies are visible from a sidewall outside the shoe, as taught by Cooper, in order to enable viewing of the sole material within the outsole cavity, providing a different aesthetic appeal to the shoe.
	Regarding claims 39 and 45, Mozayan discloses that the first plurality of plastic bodies are loosely packed against one another and completely fill the first hollow space (Fig. 1).
	Regarding claims 41 and 46, Cooper teaches that the side region is transparent.
	Regarding claim 42 and 47, Cooper teaches that the first plurality of plastic bodies are visible through the heel region of the sole.

10.	Claims 43 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan and Cooper, as applied to claims 38 and 44, further in view of Hottinger.
	Mozayan discloses that the plastic bodies are formed of an elastic material (page 1 machine translation), but does not specifically disclose a foamed plastic material. Hottinger teaches a shoe (shoe 10) having a sole and a shoe upper (as seen in Fig. 1) connected to the sole, wherein at least one hollow space (compartments 20, 22) is formed in the sole, wherein the sole defines a midsole (midsole 14 with outsole 12) that surrounds the hollow space, wherein the hollow space is filled with a number of plastic bodies (loose fill material 18). The plastic bodies may be formed of a foamed plastic material, which provides stability and cushioning (paragraph 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plastic bodies of a foamed plastic material, as taught by Hottinger, in order to use a material well known for use in shoe sole plastic bodies, which provides stability and cushioning. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

11.	Claims 49-52 and 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan, in view of Cooper and Westmoreland.
	Regarding claim 49, Mozayan discloses a shoe, comprising: a sole including a midsole (2) defining a first hollow space and a second hollow space (16), an insole (6) being disposed above the midsole, and an outsole (1) disposed below the midsole; and an upper (7) disposed above the midsole, wherein the first hollow space within the sole is in a heel region and is filled with a first plurality of plastic bodies (5), wherein the first hollow space and the second hollow space are closed, and wherein the second hollow space extends through a rear side of a metatarsal region between the instep portion of the upper and the first hollow space (pages 1-2 of machine translation; Fig. 1, 10).
	Mozayan does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Cooper teaches a shoe sole including an outsole (outsole 33) with an internal cavity holding a midsole (midsole 32). The outsole may be transparent or translucent in order to provide clear visibility of the contents of the cavity (column 5, line 53-column 6, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent sole such that the bodies are visible from a sidewall outside the shoe, as taught by Cooper, in order to enable viewing of the sole material within the outsole cavity, providing a different aesthetic appeal to the shoe.
	Mozayan does not disclose that the upper has a plurality of lace receiving openings. Westmoreland teaches a shoe having a sole and an upper. The sole has a hollow space filled with a plurality of bodies, and the upper has a plurality of lace-receiving openings (eyelets 30) in the instep portion of the upper (paragraphs 0023, 0026; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an upper with lace-receiving openings, as taught by Westmoreland, to the shoe of Mozayan as this would be a simple substitution of one type of shoe upper for another, with the predictable result of providing a full upper which can be tightened around a wearer’s foot. A portion of the second hollow space would extend between the plurality of lace receiving openings (which are at the instep portion of the upper) and the first hollow space.
	Regarding claim 54, Mozayan discloses a shoe, comprising: a sole including a midsole (2) defining a plurality of hollow spaces (16), an insole (6) being disposed above the midsole, and an outsole (1) disposed below the midsole; and an upper (7) disposed above the midsole, wherein the plurality of hollow spaces include a first hollow space and a second hollow space, wherein the first hollow space is in a heel region of the sole and is filled with a first plurality of plastic bodies (5), wherein the second hollow space extends through a metatarsal region of the sole between the instep portion of the upper and the first hollow space, wherein the first hollow space and the second hollow space are closed, and wherein the plurality of hollow spaces define a majority of the midsole (pages 1-2 of machine translation; Fig. 1, 10).
	Mozayan does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Cooper teaches a shoe sole including an outsole (outsole 33) with an internal cavity holding a midsole (midsole 32). The outsole may be transparent or translucent in order to provide clear visibility of the contents of the cavity (column 5, line 53-column 6, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent sole such that the bodies are visible from a sidewall outside the shoe, as taught by Cooper, in order to enable viewing of the sole material within the outsole cavity, providing a different aesthetic appeal to the shoe.
	Mozayan does not disclose that the upper has a plurality of lace receiving openings. Westmoreland teaches a shoe having a sole and an upper. The sole has a hollow space filled with a plurality of bodies, and the upper has a plurality of lace-receiving openings (eyelets 30) in the instep portion of the upper (paragraphs 0023, 0026; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an upper with lace-receiving openings, as taught by Westmoreland, to the shoe of Mozayan as this would be a simple substitution of one type of shoe upper for another, with the predictable result of providing a full upper which can be tightened around a wearer’s foot. A portion of the second hollow space would extend between the plurality of lace receiving openings (which are at the instep portion of the upper) and the first hollow space.
	Regarding claims 50 and 55, Mozayan discloses that the first plurality of plastic bodies are loosely packed against one another and completely fill the first hollow space (Fig. 1).
	Regarding claims 51 and 56, Cooper teaches that the side region is transparent.
	Regarding claim 52 and 57, Cooper teaches that the first plurality of plastic bodies are visible through the heel region of the sole.

12.	Claims 53 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan, Cooper, and Westmoreland, and applied to claims 49 and 54, further in view of Hottinger.
	Mozayan discloses that the plastic bodies are formed of an elastic material (page 1 machine translation), but does not specifically disclose a foamed plastic material. Hottinger teaches a shoe (shoe 10) having a sole and a shoe upper (as seen in Fig. 1) connected to the sole, wherein at least one hollow space (compartments 20, 22) is formed in the sole, wherein the sole defines a midsole (midsole 14 with outsole 12) that surrounds the hollow space, wherein the hollow space is filled with a number of plastic bodies (loose fill material 18). The plastic bodies may be formed of a foamed plastic material, which provides stability and cushioning (paragraph 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plastic bodies of a foamed plastic material, as taught by Hottinger, in order to use a material well known for use in shoe sole plastic bodies, which provides stability and cushioning. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

 Response to Amendment
The declaration under 37 CFR 1.132 filed 08/11/2022 is insufficient to overcome the rejection of claims 14-20, 22-39, and 41-58 based upon the combination of Mozayan in view of Hottinger, Cooper et al., Finkelstein, and Westmoreland under 35 U.S.C. 103 as set forth in the last Office action because: 
Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The Exhibits relied upon merely show that Nike was developing a cushioning system utilizing plastic bodies within a sole, but without the plastic bodies being visible from an outside, or that Nike or Skechers produced a shoe utilizing plastic bodies within a sole and with the plastic bodies being visible form an outside. There is no discussion of a need for the plastic bodies to be visible from an outside of the shoe, or that a lack of visibility was a problem. There is no evidence that an art recognized problem existed. Therefore no nexus is established between the claimed invention and the secondary evidence. It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
Assertions of copying further fail to set forth facts, and no nexus is established between the claimed invention and the secondary evidence. The Exhibits relied upon merely show that Nike was developing a cushioning system utilizing plastic bodies within a sole, but without the plastic bodies being visible from an outside, or that Nike or Skechers produced a shoe utilizing plastic bodies within a sole and with the plastic bodies being visible form an outside. There is no evidence that these were copies of the present Application. Further, more than the mere fact of copying is necessary to make that action significant because copying may be attributable to other factors such as a lack of concern for patent property or contempt for the patentee’s ability to enforce the patent. Alleged copying is not persuasive of nonobviousness when the copy is not identical to the claimed product, and the other manufacturer had not expended great effort to develop its own solution. See MPEP § 716.06
Assertions of industry praise and industry acceptance further fail to establish a nexus between the claimed invention and the secondary evidence. The Exhibits highlight a number of elements which are not related to visibility or other features of the present claims. For example, Exhibit G also mentions the design of the upper, rubber pods from ground contact traction, and antennal heel clip. Exhibit H also mentions the breathable upper, rubber pods and flex grooves in the outsole, and an anatomical sock liner. There is no evidence that praise for the shoes is largely related to visibility through the midsole, and therefore there is no evidence of non-obviousness.
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Each of the references teaches a well-known concept in the art with an established reason for making the combination. Hottinger teaches the specific material used, which provides stability and cushioning. Finkelstein teaches the size of the plastic bodies, which provides specific support characteristics to the sole. Cooper teaches a transparent or translucent outsole, which enables viewing of the sole material within the outsole cavity. Westmoreland teaches lace receiving openings on an upper, which allows the upper to be tightened and loosened around a wearer’s foot. Each of these teachings relates to the materials used (which are known materials in the art), or to very well-known concepts within footwear, including providing a transparent outsole or including lace openings in the upper (please note the prior art made of record in the Office Action dated 01/07/2021, which show a number of different transparent shoe soles in the prior art).
Applicant further argues the that secondary considerations, including industry praise, long felt but unresolved needs, and copying provides evidence of non-obviousness. However, as noted above, the declaration under 37 CFR 1.132 filed 01/25/2022 is insufficient to overcome the rejection under 35 U.S.C. 103 as set forth in the last Office action.
Applicant argues that the Exhibits show that Nike was developing a cushioning system utilizing plastic bodies within a sole, but without the plastic bodies being visible from an outside before the publication of the present application, and that Nike or Skechers produced a shoe utilizing plastic bodies within a sole and with the plastic bodies being visible form an outside after the publication of the present invention. This is not direct evidence of copying. As stated in the Exhibits provided by Applicant, the development of shoe technology is a years long process, and there is no evidence that the timeline of Nike’s production is directly related to the present application or the release of Applicant’s Jamming shoe. Further, transparent soles which make the cushioning elements of the sole visible from the outside were well known in the art prior to both the Nike patent applications presented in the Exhibits and the present application (please note the prior art made of record in the Office Action dated 01/07/2021, which show a number of different transparent shoe soles in the prior art). Therefore, there is no evidence that Nike copied the idea of a transparent sole element from the present application. 
Applicant argues that Exhibit L provides further evidence of copying. However, this Exhibit merely shows that the Jamming shoe was available before the Nike Joyride shoe, and is not direct evidence of copying.
Applicant argues that Exhibit J provides evidence that the inventive concept of claim 14 is a substantial factor underlying the commercial success of the Nike Joyride shoe. However, Exhibit J does not tie the success or uniqueness of the shoes to the windows that show the beads. Rather, Exhibit J discusses that the Joyride shoe “feels like nothing else” because “there’s no sockliner separating your foot from the four midsole pouches … the pouches compress to let your foot sink into the beads” and “providing gobs of plushness” (Exhibit J, page 2). The windows are not discussed as the only aspect which causes the Joyride to succeed, and are merely mentioned “lest you forget what you’re paying for” (Exhibit J, page 2).
Applicant argues that Exhibit I prevents evidence of the failure of others. However, Exhibit I only indicates that the process to develop the technology took a number of years, not that it was a failure, or that this was an unusually long product development timeline. Further, the Exhibit does not provide any evidence that Nike considered visibility through the outsole to be a problem that needed to be solved, much less that they tried and then failed to solve it. 
Applicant argues that Exhibits A-F provide objective and clear evidence that others attempted and failed to develop the invention of claim 14. However, the Exhibits fail to present any evidence that visibility from the outside of the shoe was considered a long-felt need within the art. There is no discussion of a need for the plastic bodies to be visible from an outside of the shoe, or that a lack of visibility was a problem. There is no evidence that an art recognized problem existed. Therefore there is also no evidence that Nike, or others, failed to solve this problem.
Further, transparent soles which make the cushioning elements of the sole visible from the outside were well known in the art prior to both the Nike patent applications presented in the Exhibits and the present application (please note the prior art made of record in the Office Action dated 01/07/2021, which show a number of different transparent shoe soles in the prior art). Therefore, there is no evidence of a long-felt need that was not solved by the prior art.
Applicant argues that shoes implementing the technology of the present claims have achieved widespread praise and acceptance, in large part due to a wearer’s ability to see the plastic bodies through the midsole, which shows evidence of non-obviousness. However, the Exhibits provided by Applicant highlight a number of elements which are not related to visibility or other features of the present claims. For example, Exhibit G also mentions the design of the upper, rubber pods from ground contact traction, and antennal heel clip. Exhibit H also mentions the breathable upper, rubber pods and flex grooves in the outsole, and an anatomical sock liner. There is no evidence that praise for the shoes is largely related to visibility through the midsole.
Applicant argues that a nexus exists between Exhibits A-N and the claims of the present invention. However, as cited by Applicant, the patentee must show “that the asserted objective evidence is tied to a specific product and that product 'is the invention disclosed and claimed in the patent.’" The evidence presented in Exhibits A-F and I-N is related to a Nike or Skechers product, not to Applicant’s invention. It is not clear how specifically the Nike or Skechers product relates to Applicant’s claimed invention. Further, Exhibits A-N discuss or show a number of different aspects of the shoe, including the cushioning, the use of four pods to contain the beads, the outsole traction, the sock liner, and properties of the upper, which do not relate to the invention as claimed. Therefore, there does not appear to be a nexus between the claimed invention and the evidence presented.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732